Title: To Thomas Jefferson from Thomas Rodney, September 1790
From: Rodney, Thomas
To: Jefferson, Thomas



Dr Sir
Delaware Septr: 1790.

Those who write to every body, in some Measure enti[t]le everybody to write to them. Under this privilige I take the liberty of  addressing this letter to you, but you must not expect from others, and especially one who speaks only his Native Tongue, that Elegant language and beautiful Stile which carecterises your own writings.
The Revolution of America, by recognizing those rights which every Man is Entitled to by the laws of God and Nature, Seems to have broken off all those devious Tramels of Ignorance, prejudice and Superstition which have long depressed the Human Mind. Every door is now Open to the Sons of genius and Science to enquire after Truth. Hence we may expect the darkning clouds of error will vanish fast before the light of reason; and that the period is fast arriving when the Truth will enlighten the whole world.
In reading your writings I am often delighted with your Philosophical Sentiments; and was particularly pleased with the Justness of those relative to the Origin of Mankind. You Suppose the white, Red, and Black people to be different Species; the productions of different Climates. This is a subject of great importance and worthy the most profound Philosophical Enquiry; for nothing has Darkened and Obscured the True History of Mankind more than the common Opinion, that they all decended from one Original pair of Ancestors, to wit, Adam and Eve. This Opinion, erroniously founded on the testimony of Moses, has hitherto prevailed against the light of reason and the more certain view of Nature; for Nature Constantly Testifies that the Whites Originated in the Frigid, the Reds in the Temperate, and the Blacks in the Torrid Zones. And even the Testimony of Moses when fully understood will Shew us that Many More people Originated in the world at the same time with Adam and Eve: but to understand Moses right we must attend to the Chief Objects he had in view when he wrote his Antient history. These were—to shew the Israelites the great power wisdom and goodness of the Deity in the work of Creation—to shew them how their first Ancestors came into the world—to trace their decent from them—And to Shew them the Special care the Deity had Taken through a long Train of ages and Events to convey the True knowledge of his worship down to them, whom he had selected as his chosen people. Moses therefore does not Speak particularly of any other family but that of Adams, from whom they decended. Yet he frequently Shews us that there were others originated at or about the same time with Adam, and particulary  a Species of Mankind of more than the Ordinary Size called Giants.
The following quotation without Troubling you with More, will be Sufficient to verify all that has been Alledged. “And it came to pass when Men began to Multiply on the face of the Earth, and daughters were born Unto them, That the Sons of God saw the daughters of Men, that they were fair, and they took them wives of all which they Chose. And there were Giants in the Earth in those days [to wit when Men began to Multiply] and after that when the Sons of God came in unto the daughters of Men, and they bare Children to them, the same became Mighty Men, Who were of Old Men of renown.” Who were those Sons of God? Not the Angels, their nature renders them incapable of cohabiting with Women; and surely the Holy Men of that age would not be the first to sett the example of keeping Seralios of beautiful young women. It is very clear that Moses Means neither of these, but literally those very Men who came into the World at the Same time and in the Same Manner that Adam did; They were in Truth and in fact the Sons of God, because they had no other ancestor, and therefore were distinguished from the Sons of Men by being, Stiled the Sons of God. When these fathers of Mankind saw (perhaps in the third or fourth decent) that the daughters of Men were far more sprightly delicate and beautiful than the daughters of Nature, they became enamoured with them and Took as many of them as they Chose; and so much were they then reverenced and respected by their decendants that no One dare Say them nay.
The Children of these Marriages formed as it were a new race of Men, who considered themselves Superior to all others; and being Composed of the Strength and Vigor of their fathers, united with the beauty wit and sprightlyness of their Mothers, they became more Intelligent and interprizing than the rest of Mankind. Hence they Aspired to Rule and domination, and by their Superior Skill dexterity and prowess mastered the rest of Mankind; and therefore are Stiled by Moses “Mighty men who were of Old men of renown.” The Hero of all these, as we learn from other writers, was the so much Celebrated Jubeter the Son of Saturn, who was a Son of Nature. This renowned Hero subdued the Giants and the rest of Mankind and parcelled the world into governments Among his brethren and children, he reigning as Emperor over the whole. Hence he became worshiped as a God; and in process  of time was Accounted the Superior God and the father of all the Gods.
Tradition could not avoid conveying to posterity a wonderful account of these renowned Antideluvian Heroes; Hence Mankind after the flood run into the most extravigant and impious excess after this flatering kind of Idolatry.—And hence the poets have furnished the world with a wonderful account of the war between those renowned Heros and the Giants, Stiled by them the War of the Gods and Giants. But when these accounts are disrobed of their fabulous Ornaments we find they agree in Truth and Substance with the Story of Moses.
Both Moses and profane writers affirm the ixistance of Giants before as well as after the flood, and they are always Spoke of as a peculiar and extraordinary Species of Mankind. Several of this race remained in the land of Canaan long after the Israelites returned from Egypt and are discribed as being of Much greater Stature than the rest of Mankind and this Not Only Tends to prove the various origin of Mankind but in a Strong peice of Testimony against the universality of the flood; but the Object of this letter is Only to Shew that the Testimony of Moses agrees with the voice of Nature and light of reason as well as with profane writers respecting the Origin of Mankind. I will venture to Suppose enough is said to evince this; and if right, then that mighty cloud is removed which hath so long darked that most Interesting period of the world.
It may Seem Strange at first thought to Suppose that there is a better opertunity in the present age of examining into the Truth of remote Transactions, than in the ages nearer to them, yet this on reflection will be found True. It is but of late years that a general knowledge of the world, and the various Accounts of the different nations that have, and now inhabit it, have been brought into one point of view. And it is but very lately that the Human Mind has broke down those fixed Superstitious boundaries which prevented its expanding and reaping the benefits of that general knowledge which now flows to us through So Many different chanels. And our knowledge of the Universe as well as of the world is also greatly extended and our minds expanded by improvements which are daily disclosing a more perfect view of the planetary regions. Mankind long viewed the Sun Moon and Stars as merely formed for the benefit of this world, but it is now no longer a doubt with Philosophers but the Sun Moon and Stars are worlds  like this, Inhabited with intelligent beings and other things as this is, and diferent from it perhaps only in Size and a different disposition of land and water so as to render each most Suitable to its Situation. Natural Philosophy is also greatly extending our knowledge of the things around us; the Origin, Genius and progress of Fossils, Plants and Animals, the power and operation of the Elements, the power and influence of the Planets &c. &c. is unfolding to us. But to enlarge on this Subject would carry me beyond the bounds and intention of this letter, therefore beg leave to conclude by Subscribing my self with great respect & Esteem Your most Obedient

TR


P.S. If this letter Should prove agreable, perhaps it may induce a further correspondence Tending to Elusterate the History of the rise and progress of mankind through the remote and dark ages of Antiquity, which Elusterations you will find made by a Mind free and unimbarrassed by any kind of prejudice, and only desirous of attaining the Truth by a fair investigation and comparison of the various Accounts handed down to us through different channels.


R.

